--------------------------------------------------------------------------------

Exhibit 10.2
 
CONFIDENTIAL
 
Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.

CONFIDENTIAL TREATMENT REQUESTED BY STAMPS.COM INC.
 
MANAGEMENT INCENTIVE PLAN


THIS MANAGEMENT INCENTIVE PLAN (this “Bonus Plan”), dated as of July 1, 2016, is
made by and among SHIPPINGEASY, INC., a Delaware corporation (the “Company”),
STAMPS.COM INC., a Delaware corporation (“Parent”) and the Participant
Representative (as defined below), and is acknowledged and agreed to by the
Bonus Plan Participants (as defined below).


RECITALS


WHEREAS, Parent, SEG Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Parent, the Company and a representative of the Company’s
securityholders have entered into that certain Agreement and Plan of Merger,
dated as of June 16, 2016 (the “Merger Agreement”); and


WHEREAS, in connection with the Closing (as defined below) of the transactions
contemplated under the Merger Agreement, the Company and Parent desire to
implement an incentive plan to incentivize the performance of certain management
and other personnel of the Company following the Closing.
 
AGREEMENTS
 
NOW, THEREFORE, in consideration of the mutual agreements, covenants, promises
and representations set forth herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged and
accepted, the parties agree as follows:


ARTICLE I
DEFINED TERMS
1.1          Definitions.


(a)          Capitalized terms used but not otherwise defined shall have the
following meanings in this Agreement (or, to the extent not defined in this
Bonus Plan but defined in the Merger Agreement, shall have the meanings set
forth in the Merger Agreement):
 
“2016 Stub-Period Adjusted EBITDA Target” means [***].
 
“2017 Adjusted EBITDA Target” means [***].
 
“2018 Adjusted EBITDA Target” means [***].
 

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
“Actual Company 2016 Stub-Period Adjusted EBITDA” means the Company’s Adjusted
EBITDA for the period July 1, 2016 through December 31, 2016, provided that if
Actual Company 2016 Stub-Period Adjusted EBITDA is greater than the 2016
Stub-Period Adjusted EBITDA Target, then for purposes of Section 2.2(a), and the
calculation of the First Bonus Period Shares, the Actual Company 2016
Stub-Period Adjusted EBITDA shall be deemed to be equal to the 2016 Stub-Period
Adjusted EBITDA Target.


“Actual Company 2017 Adjusted EBITDA” means the Company’s Adjusted EBITDA for
the period January 1, 2017 through December 31, 2017, provided that if Actual
Company 2017 Adjusted EBITDA is greater than the 2017 Adjusted EBITDA Target,
then for purposes of Section 2.2(b), and the calculation of the Second Bonus
Period Shares, the Actual Company 2017 Adjusted EBITDA shall be deemed to be
equal to the 2017 Adjusted EBITDA Target.
 
“Actual Company 2018 Adjusted EBITDA” means the Company’s Adjusted EBITDA for
the period January 1, 2018 through December 31, 2018, provided that if Actual
Company 2018 Adjusted EBITDA is greater than the 2018 Adjusted EBITDA Target,
then for purposes of Section 2.2(c), and the calculation of the Third Bonus
Period Shares, the Actual Company 2018 Adjusted EBITDA shall be deemed to be
equal to the 2018 Adjusted EBITDA Target.
 
“Adjusted EBITDA” means the Company’s adjusted EBITDA as outlined and calculated
in accordance with the methodology set forth on Exhibit A.
 
“Adjusted EBITDA Period” means the periods underlying each of the Actual Company
2016 Stub-Period Adjusted EBITDA, the Actual Company 2017 Adjusted EBITDA and
the Actual Company 2018 Adjusted EBITDA.
 
“Adjusted EBITDA Target” means each of the 2016 Stub-Period Adjusted EBITDA
Target, the 2017 Adjusted EBITDA Target and the 2018 Adjusted EBITDA Target.
 
“Applicable Bonus Period Fraction” means each of the First Bonus Period Target
Fraction, the Second Bonus Period Target Fraction and the Third Bonus Period
Target Fraction as applicable to the related Adjusted EBITDA Period.
 
“Award” means the granting of an incentive bonus in the form of Parent Common
Stock (or cash to the extent provided in Section 5.1(c)) to a Bonus Plan
Participant in accordance with the terms of this Bonus Plan.
 
“Award Date” means the actual issuance date of the related Parent Common Stock
(or payment date in the case of an Award paid in cash).
 
“Bonus Plan Participant” means each of Katie May and Barry Cox; provided,
however, that no Award shall be made, and the term Bonus Plan Participants shall
not include, with respect to any particular Bonus Plan Period, any person who is
no longer an employee of Company or Parent or any other Affiliate of Parent on
the related Award Date except to the extent provided in Section 2.7.
 
2

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
“Cash Bonus Pool” means a fixed cash compensation bonus pool amount for each of
the calendar years 2016, 2017, and 2018 that, if earned, shall be distributed by
the Participant Representative, with consent of Parent, which consent shall not
be unreasonably withheld, to then current employees of Company on or around
April 1 of the year following the calendar year for which the Cash Bonus Pool
amount is earned. No Cash Bonus Pool amounts shall be deemed earned by any
employee until the Participant Representative distributes such amounts to a
current employee of Company. [***].
 
“Cash Bonus Timing Adjustments” means adjustments for compensation and/or bonus
payments reflected under GAAP made (or to be made) after the applicable Adjusted
EBITDA Period, but that relate to, or are with respect to, such Adjusted EBITDA
Period, and were in excess of, or less than, what was previously accrued for
such Adjusted EBITDA Period.
 
“Cause” means (a) a good faith finding by the Company or Parent, that such
person has engaged in dishonesty, gross negligence or misconduct that, in such
case, either could be reasonably expected to have a material adverse impact on
the Company, Parent or any other Affiliate of Parent or could reasonably be
expected to harm the reputation of Company, Parent or any other Affiliate of
Parent; (b) the conviction of such person, or the entry of a pleading of guilty
or nolo contendere by such person to a felony or any other crime that could be
reasonably expected to have a material adverse impact on the Company, Parent or
any other Affiliate of Parent; (c) such person’s refusal or inability for any
reason to perform reasonably assigned duties; (d) such person has breached their
fiduciary duties owed to Company, Parent or any other Affiliate of Parent; or
(e) such person has materially breached the terms of his or her employment
agreement, non-competition and non-solicitation agreement or any other agreement
between such person, on the one hand, and the Company, Parent or any other
Affiliate of Parent, on the other hand (including, without limitation, the
Parent Protective Provisions and the other terms of Section 3.2 of this Bonus
Plan), and, in the case of (c), (d), or (e), such person has failed to remedy
(if reasonably remediable) such failure within thirty (30) days following
written notice (which notice must be given no later than ninety (90) days after
the initial occurrence of such event) to such person by the Company, Parent or
any other Affiliate of Parent, as applicable.
 
“Company” means ShippingEasy, Inc., a Delaware corporation.
 
“Company Sale” means, with respect to the Company after the Closing Date, a
transaction where either (i) the Company is no longer a Subsidiary, directly or
indirectly, of Parent or (ii) the sale of all or substantially all of the
Company’s assets to a Person that is not Parent, a Subsidiary, directly or
indirectly, or an Affiliate of Parent.
 
“Exchange Act” means the Exchange Act of 1934, as amended, including the rules
and regulations promulgated thereunder.
 
“First Bonus Period Target Fraction” means the fraction determined by dividing
Actual Company 2016 Stub-Period Adjusted EBITDA by the 2016 Stub-Period Adjusted
EBITDA Target (which fraction shall in no event be greater than one (1.00)).
 
“GAAP” means United States generally accepted accounting principles, as
consistently applied by Parent.
 
3

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
“Good Reason” means the occurrence of, without such person’s written consent,
(a) a material reduction in the level of such person’s base compensation as of
the Closing Date (except where there is a general reduction applicable to
management of the Company generally), (b) a material reduction in such person’s
overall responsibilities or authority; or (c) an involuntary relocation of
greater than fifteen (15) miles from such person’s then current office
location.  Such person’s termination of employment shall not be considered to
have been made for Good Reason unless such person shall first have delivered to
the Company, Parent or another Affiliate of Parent, as applicable, written
notice setting forth with specificity the occurrence constituting Good Reason
(which notice must be given no later than ninety (90) days after the initial
occurrence of such event), and there shall have passed thirty (30) days within
which the Company, Parent or such other Affiliate of Parent, as applicable, has
not taken any action to correct, rescind or otherwise substantially reverse the
occurrence constituting Good Reason as identified by such person, and such
person resigns from employment within six (6) months after the initial
occurrence of such event.
 
“Independent Auditor” means a nationally recognized firm of independent auditors
that has not performed work for, and is otherwise independent of, each of
Parent, the Company and the Bonus Plan Participants within the prior sixty (60)
months from the date at issue, and is mutually agreed to by Parent and the
Participant Representative.
 
“Litigation Expense Adjustment” shall mean attorneys’ fees and the other costs,
awards and expenses incurred by the Company during the applicable Adjusted
EBITDA Period relating to any Actions for which Parent required the Company to
initiate, join, pursue or defend such Action and (i) the Company would not have
otherwise initiated, joined, pursued or defended such Action in the ordinary
course of its business or (ii) the Company was not the cause of such Action and
such Action resulted from the implementation of a business initiative directed
by the Parent in writing delivered to the Participant Representative (and not
consented to by the Participant Representative). Notwithstanding the foregoing,
Litigation Expense Adjustment shall not include any such expense amounts
resulting from Actions required for compliance with Applicable Laws.
 
“Parent Common Stock” means shares of common stock, par value $0.001 per share,
of Parent.
 
“Parent Trading Price” means the average of the daily closing prices of a share
of Parent Common Stock as reported by the NASDAQ Global Select Market or the
then primary exchange listing Parent Common Stock for the ten (10) consecutive
trading days ending on the last trading day immediately prior to the date in
question.  For example, if this Bonus Plan requires a calculation of Parent
Trading Price as of the date of the Merger Agreement, then the applicable ten
(10) consecutive trading day period would be such period ending on the last
trading day immediately prior to the date of the Merger Agreement.


“Participant Representative” means the Company’s general manager, who shall be
[***].
 
“Partner” means a third party involved in a Partner Relationship.
 
4

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
“Partner Relationship” means any direct or indirect system or product
integration involving one or more third parties, based on, without limitation,
data transfers, Internet protocols, application program interfaces, software
code, networking or other coordinated means, and any and all related Contracts.
 
“Pro Rata Bonus Portion” shall mean (i) 50% in the case of Katie May, and (ii)
50% in the case of Barry Cox; provided, however, that the number of shares of
Parent Common Stock issued to any single recipient under clauses (i) through
(ii) shall be rounded down to the nearest whole share.
 
“Second Bonus Period Target Fraction” means the fraction determined by dividing
Actual Company 2017 Adjusted EBITDA by the 2017 Adjusted EBITDA Target (which
fraction shall in no event be greater than one (1.0)).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Third Bonus Period Target Fraction” means the fraction determined by dividing
Actual Company 2018 Adjusted EBITDA by the 2018 Adjusted EBITDA Target (which
fraction shall in no event be greater than one (1.0)).
 
“Total Potential Incentive Shares” means an aggregate number of shares of Parent
Common Stock resulting from dividing (i) $8,000,000 by (ii) the Parent Trading
Price determined as of the date of the Merger Agreement, rounded down to the
nearest whole share.


(b)          Each of the following terms is defined in the Section of this Bonus
Plan set forth opposite such term:
 
TERM
SECTION
“AAA”
6.8
“Bonus Period Notice”
2.3(a)
“Bonus Period Objection Notice”
2.3(a)
“Bonus Plan”
Preamble
“Bonus Plan Period”
3.1(b)
“Company”
Preamble
“Completed Bonus Period”
2.7(a)
“First Bonus Period Notice”
2.2(a)
“First Bonus Period Shares”
2.2(a)
“Incentive Shares”
2.2(c)
“JAMS”
6.8
“Merger Agreement”
Recital
“Parent”
Preamble
“Parent Administrative Services”
3.1(b)(v)
[***]
[***]
“Parent Protective Provisions”
3.2(c)
“Plan Adjustment Date”
2.8(b)
“Rule 144”
5.1(a)
“Second Bonus Period Notice”
2.2(b)
“Second Bonus Period Shares”
2.2(b)
“Section 409A”
6.5
“Third Bonus Period Notice”
2.2(c)
“Third Bonus Period Shares”
2.2(c)
[***]
[***]
“Uncompleted Bonus Period”
2.7(a)
[***]
[***]

 
5

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
(c)          Words, terms and titles (including terms defined is this Section
1.1) in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires.
 
ARTICLE II
DETERMINATION AND ISSUANCE OF AWARDS
 
2.1.         Purpose of Incentive Bonus Plan.  The purpose of this Bonus Plan is
to promote the success and enhance the value of the Company and Parent by
providing the Company’s employees with an incentive for performance over
multiple years.  This Bonus Plan is further intended to provide flexibility to
the Company and Parent, to the extent permissible herein, in its ability to
motivate, attract, and retain the services of employees.
 
2.2.         Calculation of Awards(a)          First Bonus Period.  On or before
March 1, 2017, Parent, shall complete the calculation of the Actual Company 2016
Stub-Period Adjusted EBITDA, and deliver such Actual Company 2016 Stub-Period
Adjusted EBITDA calculation to the Participant Representative (the “First Bonus
Period Notice”).  The First Bonus Period Notice shall contain reasonably
detailed data supporting the calculation of Actual Company 2016 Stub-Period
Adjusted EBITDA. If Actual Company 2016 Stub-Period Adjusted EBITDA, as finally
determined pursuant to Section 2.3, is at least seventy-five percent (75%) of
the 2016 Stub-Period Adjusted EBITDA Target, then Parent shall issue shares of
Parent Common Stock (the “First Bonus Period Shares”) to each Bonus Plan
Participant according to his or her Pro Rata Bonus Portion (rounded down to the
nearest whole share) within thirty (30) days of the final determination of
Actual Company 2016 Stub-Period Adjusted EBITDA pursuant to Section 2.3.  The
aggregate possible number of First Bonus Period Shares that may be awarded under
this Section 2.2(a) shall be equal to (i) [***] of the Total Potential Incentive
Shares, multiplied by (ii) the First Bonus Period Target Fraction, with the
result of such calculation rounded down to the nearest whole share and allocated
to the Bonus Plan Participants based on their respective Pro Rata Portion. For
the avoidance of any doubt, (i)  if Actual Company 2016 Stub-Period Adjusted
EBITDA is less than seventy-five percent (75%) of the 2016 Stub-Period Adjusted
EBITDA Target, then Parent shall have no obligation to issue, and no Bonus Plan
Participant shall have the right to receive, any First Bonus Period Shares, and
(ii) in no event shall the First Bonus Target Period Fraction  be greater than
one (1.00).
 
6

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
(b)          Second Bonus Period.  On or before March 1, 2018, Parent, shall
complete the calculation of Actual Company 2017 Adjusted EBITDA, and deliver
such Actual Company 2017 Adjusted EBITDA calculation to the Participant
Representative (the “Second Bonus Period Notice”).  The Second Bonus Period
Notice shall contain reasonably detailed data supporting the calculation of the
Actual Company 2017 Adjusted EBITDA.  Notwithstanding whether or not any First
Bonus Period Shares have been issued, if Actual Company 2017 Adjusted EBITDA, as
finally determined pursuant to Section 2.3, is at least seventy-five percent
(75%) of the 2017 Adjusted EBITDA Target, then Parent shall issue shares of
Parent Common Stock (the “Second Bonus Period Shares”) to each Bonus Plan
Participant according to his or her Pro Rata Bonus Portion (rounded down to the
nearest whole share) within thirty (30) days of the final determination of
Actual Company 2017 Adjusted EBITDA pursuant to Section 2.3. The aggregate
possible number of Second Bonus Period Shares that may be awarded under this
Section 2.2(b) shall be equal to (i) [***] of the Total Potential Incentive
Shares, multiplied by (ii) the Second Bonus Period Target Fraction, with the
result of such calculation rounded down to the nearest whole share and allocated
to the Bonus Plan Participants based on their respective Pro Rata Portion. For
the avoidance of any doubt, (i) if Actual Company 2017 Adjusted EBITDA is less
than seventy-five percent (75%) of the 2017 Adjusted EBITDA Target, then Parent
shall have no obligation to issue, and no Bonus Plan Participant shall have the
right to receive, any Second Bonus Period Shares, and (ii) in no event shall the
Second Bonus Period Target Fraction be greater than one (1.00).
 
(c)          Third Bonus Period.  On or before March 1, 2019, Parent, shall
complete the calculation of Actual Company 2018 Adjusted EBITDA, and deliver
such Actual Company 2018 Adjusted EBITDA calculation to the Participant
Representative (the “Third Bonus Period Notice”).  The Third Bonus Period Notice
shall contain reasonably detailed data supporting the calculation of the Actual
Company 2018 Adjusted EBITDA.  Notwithstanding whether or not any First Bonus
Period Shares and/or Second Bonus Period Shares have been issued, if Actual
Company 2018 Adjusted EBITDA, as finally determined pursuant to Section 2.3, is
at least seventy-five percent (75%) of the 2018 Adjusted EBITDA Target, then
Parent shall issue shares of Parent Common Stock (the “Third Bonus Period
Shares,” and collectively with the First Bonus Period Shares and the Second
Bonus Period Shares, the “Incentive Shares”) to each Bonus Plan Participant
according to his or her Pro Rata Bonus Portion (rounded down to the nearest
whole share) within thirty (30) days of the final determination of Actual
Company 2018 Adjusted EBITDA pursuant to Section 2.3. The aggregate possible
number of Third Bonus Period Shares that may be awarded under this Section
2.2(c) shall be equal to (i) [***] of the Total Potential Incentive Shares,
multiplied by (ii) the Third Bonus Period Target Fraction, with the result of
such calculation rounded down to the nearest whole share and allocated to the
Bonus Plan Participants based on their respective Pro Rata Portion. For the
avoidance of any doubt, (i) if Actual Company 2018 Adjusted EBITDA is less than
seventy-five percent (75%) of the 2018 Adjusted EBITDA Target, then Parent shall
have no obligation to issue, and no Bonus Plan Participant shall have the right
to receive, any Third Bonus Period Shares, and (ii) in no event shall the Third
Bonus Period Target Fraction be greater than one (1.00).
 
7

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
2.3.         Review of EBITDA Calculation.
 
(a)          Right to Review Calculation.  The Participant Representative shall
have twenty (20) Business Days after receipt of each of the First Bonus Period
Notice, the Second Bonus Period Notice and the Third Bonus Period Notice (each
an “Bonus Period Notice”), to verify Parent’s calculation of the applicable
Adjusted EBITDA of the Company for the respective Bonus Plan Period and the
amount of Incentive Shares required to be issued by Parent to the Bonus Plan
Participants in Section 2.2(a), Section 2.2(b) and Section 2.2(c), as
applicable.  If the Participant Representative disagrees with the amount of
Incentive Shares to be issued pursuant to Section 2.2(a), Section 2.2(b) and
Section 2.2(c), the Participant Representative may, within twenty (20) Business
Days after receipt of the applicable Bonus Period Notice, deliver a notice (an
“Bonus Period Objection Notice”) to Parent setting forth in reasonable detail
the basis for the Participant Representative’s objection, including specific
data and information that supports the Participant Representative’s position on
the calculation of the Company’s Adjusted EBITDA for the applicable Bonus Plan
Period and the related amount of Incentive Shares to be issued.  If no Bonus
Period Objection Notice is delivered by the Participant Representative within
such twenty (20) Business Day period (or if earlier, an affirmative agreement to
the entirety of the applicable Bonus Period Notice is delivered by the
Participant Representative in writing to Parent), then the Participant
Representative shall be deemed to have irrevocably agreed, and consented to
(individually and on behalf of all Bonus Plan Participants), Parent’s
calculation of the applicable Adjusted EBITDA and amount of Incentive Shares as
the final and binding determination of such amounts, such agreement being deemed
to have occurred as of the earlier of the date of an affirmative notice of
agreement or the end of the twenty (20) Business Day period. If a Bonus Period
Objection Notice is delivered in accordance with this Section 2.3(a), Parent and
the Participant Representative will use their respective commercially reasonable
efforts to resolve any disagreements related to such notices and come to a final
determination.
 
(b)          Submission to Independent Auditor.  In the event Parent and the
Participant Representative do not agree as to a final determination of the
applicable Adjusted EBITDA of the Company and amount of Incentive Shares within
twenty (20) Business Days after Parent has received a timely submitted Bonus
Period Objection Notice from the Participant Representative, then all amounts in
dispute shall be submitted to the Independent Auditor in accordance with this
Section 2.3(b).  Parent and the Participant Representative will direct the
Independent Auditor to render a determination within sixty (60) days of its
retention and Parent, the Company and the Participant Representative will
cooperate with the Independent Auditor during their engagement.  The Independent
Auditor will consider only those items and amounts set forth in the Bonus Period
Objection Notice which Parent and the Participant Representative are unable to
resolve; provided, however, that each of Parent and the Participant
Representative shall be entitled to make a presentation to the Independent
Auditor regarding the items and amounts that Parent and the Participant
Representative are unable to resolve.  In making its determination, the
Independent Auditor shall (i) be bound by the terms and conditions of this Bonus
Plan, including without limitation, the definitions of EBITDA, Adjusted EBITDA
and the other terms and definitions of this Bonus Plan, and (ii) not assign any
value with respect to a disputed amount that is greater than the higher value
for such amount claimed by either Parent or the Participant Representative, or
that is less than the lower value for such amount claimed by either Parent or
the Participant Representative.  The determination of the Independent Auditor
will be conclusive and binding upon Parent, the Company, the Participant
Representative and the Bonus Plan Participants.  Parent shall pay the fees and
expenses of the Independent Auditor; provided, however, that if the Independent
Auditor’s final determination of the disputed items (in aggregate) results in
the overall calculation of Adjusted EBITDA for the related Bonus Plan Period
being closer to the amount (or implied amount) claimed by Parent than it is to
the amount (or implied amount) claimed by the Participant Representative, then
Parent shall be entitled to deduct and withhold such number of Incentive Shares
otherwise to be issued to the Bonus Plan Participants pursuant to Section
2.2(a), Section 2.2(b) and/or Section 2.2(c) equal to the cash value of the fees
and expenses incurred by Parent in connection with the Participant
Representative’s decision to dispute the related Bonus Plan Notice, such value
of the Incentive Shares determined based on Parent Trading Price determined as
of the date of the related Bonus Plan Notice, or may deduct and withhold from
any cash payments to be made to the Bonus Plan Participants pursuant to Section
5.1(c).
 
8

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
2.4          Allocation of Awards; Issuance of Incentive Shares.
 
(a)          Issuances of Awards.  All issuances of Incentive Shares pursuant to
each of Section 2.2(a), Section 2.2(b) and Section 2.2(c) shall occur within
thirty (30) days after the applicable final determination of Adjusted EBITDA of
the Company in the applicable period determined in accordance with Section 2.3.
 
(b)          Withholdings.  Parent will be entitled to deduct and withhold such
number of Incentive Shares otherwise to be issued to the Bonus Plan Participants
pursuant to this Bonus Plan equal to the cash value of the withholdings
contemplated by Section 6.4 or otherwise under any Applicable Law to be deducted
or withheld therefrom as a result of the issuance of the Incentive Shares to the
Bonus Plan Participants pursuant to this Bonus Plan, such value of the Incentive
Shares determined based on Parent Trading Price determined as of the date of the
related Award Date of such Incentive Shares, or may deduct and withhold from any
cash payments to be made to the Bonus Plan Participants pursuant to this Bonus
Plan or from any other compensation for services or accept a payment in cash
from the related Bonus Plan Recipient in lieu of such an adjustment, for all or
any portion of any withholdings contemplated by Section 6.4 or otherwise
required by Applicable Law as a result of the issuance of the Incentive Shares.
 
(c)          Tax Treatment of Awards.  The parties acknowledge and agree that
the issuance of the Incentive Shares upon achievement of the Adjusted EBITDA
Targets is subject to the terms and conditions set forth in this Bonus Plan and
will be considered for tax purposes as compensation for services.
 
(d)          Adjustment of Awards for Dividends.  If the Participant
Representative delivers a Bonus Period Objection Notice in response to a Bonus
Period Notice, and after the date of the Bonus Period Objection Notice but prior
to the Award Date of the applicable Incentive Shares, Parent sets a record date
for the issuance of dividends or other distributions on Parent Common Stock
which would have, if not for the delivery of the Bonus Period Objection Notice,
included the applicable Incentive Shares, then, upon final determination of the
number of Incentive Shares issuable for such applicable Bonus Plan Period, if
such determination is closer to the number of Incentive Shares originally
determined by Parent than it is to the number of Incentive Shares determined (or
implied by the disputed amount) claimed by the Participant Representative, then
Parent shall deliver to the Bonus Plan Participants on the Award Date of the
related Incentive Shares, in addition to the number of Incentive Shares that
would otherwise have been issued, the value of the dividend or distribution, in
the same form of consideration that would have been received by the Bonus Plan
Participants had they held the applicable Incentive Shares on the record date
for such dividend or distribution.
 
9

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
2.5          Adjustments for Stock Splits.  For all purposes of this Bonus Plan,
the share amounts of Parent Common Stock shall be adjusted to reflect
appropriately the effect of any stock split, reverse stock split, stock dividend
(including any dividend or distribution of securities convertible into or
exercisable or exchangeable for Parent Common Stock), reorganization,
recapitalization, reclassification, combination, exchange of shares or other
like change of securities with respect to Parent Common Stock occurring or
having a record date on or after the Closing Date and prior to the related Award
Date.  Under no circumstances shall Parent be required to issue a number of
shares under this Bonus Plan greater than the number of Total Potential
Incentive Shares, as may be subsequently adjusted by this Section 2.5.
 
2.6          Acceleration of Awards Relating to Parent Events.  In the event of
a Company Sale, Parent shall either (i) exercise its pre-payment option rights
under Section 2.8(a) no later than immediately prior to the consummation of the
Company Sale or (ii) cause the successor entity or acquirer in such transaction
to expressly assume all obligations of Parent under this Bonus Plan (other than
the requirement to issue the Award in the form of Parent Common Stock which
obligation may be in the form of such successor entity or acquirer delivering
the cash equivalent of the Incentive Shares to such Bonus Plan Participants
(with the applicable cash value of such Incentive Shares being the applicable
per share price of the Parent Common Stock offered by such acquirer to the other
stockholders of Parent or paid by such acquirer, as applicable, in connection
with such Company Sale multiplied by the number of Incentive Shares that such
Bonus Plan Participant would otherwise have been issued on such Award Date(s)).
 
2.7          Acceleration or Forfeiture of Awards Relating to Cessation of
Employment.
 
(a)          If any Bonus Plan Participant ceases employment with any of the
Company, Parent or another Affiliate of Parent during the Bonus Plan Period and
such termination was made by the Company, Parent or such other Affiliate of
Parent without Cause, or was made by such Bonus Plan Participant for Good
Reason, then, notwithstanding anything to the contrary in this Bonus Plan, such
terminated Bonus Plan Participant shall be deemed to have earned an Award of
Incentive Shares for each Adjusted EBITDA Period which, as of the respective
date of termination, (i) has not been completed  (such period “Uncompleted Bonus
Period”) and, solely with respect to such Bonus Plan Participant ceasing
employment and not any another Bonus Plan Participant, without regard to whether
the related Adjusted EBITDA Target is or would be satisfied and (ii) has been
completed (such period, the “Completed Bonus Period”), but subject to whether
the related Adjusted EBITDA Target for the completed Adjusted EBITDA Period was
actually satisfied.  Such Award(s) will be calculated by applying the Pro Rata
Bonus Portion applicable to such Bonus Plan Participant and applying the
Applicable Bonus Period Fraction (which shall be one (1.0) in the case of each
Uncompleted Bonus Period) but otherwise using the calculations set forth in
Sections 2.2(a), 2.2(b) and 2.2(c).
 
10

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
For purposes of illustration, if the termination was made by the Company, Parent
or such other Affiliate of Parent without Cause, or was made by such Bonus Plan
Participant for Good Reason effective on January 15, 2018, such that (i) the
period underlying the calculation of the Actual Company 2017 Adjusted EBITDA has
been completed (but the related Award Date has not occurred) and (ii) the period
underlying the calculation of the Actual Company 2018 Adjusted EBITDA has not
been completed, then the Award for such Bonus Plan Participant shall be
determined based on (i) the actual Adjusted EBITDA for purposes of calculating
whether any Second Bonus Period Shares shall be issued to such Bonus Plan
Participant and (ii) the 2018 Adjusted EBITDA Target being deemed to have been
satisfied irrespective of the actual Adjusted EBITDA for the related Adjusted
EBITDA Period underlying the Actual Company 2018 Adjusted EBITDA for purposes of
the Third Bonus Period Shares.
 
(b)         Any issuances of Incentive Shares as a result of the operation of
this Section 2.7 shall be issued on a single Award Date which shall be no later
than (i) thirty (30) days following the related employment termination date or
(ii) the date that any calculation of the applicable Adjusted EBITDA for a
Completed Bonus Period and amount of Incentive Shares becomes final and binding
in accordance with Section 2.3 (but in no event later than the last day of the
calendar year in which the Bonus Period Notice was required to be delivered for
a Completed Bonus Period).  The number of Incentive Shares issued pursuant to
Section 2.7 shall be deducted from the aggregate number of Incentive Shares that
would otherwise be issued to other Bonus Plan Participants pursuant to Sections
2.2(a), Sections 2.2(b) and/or Sections 2.2(c) with respect to the related
Adjusted EBITDA Period such that in no event shall Parent be obligated to issue
an aggregate number of Incentive Shares for such Bonus Plan Period greater than
the number of Incentive Shares issuable had an accelerated issuance under
Section 2.7(a) not occurred.
 
(d)          If any Bonus Plan Participant ceases employment with any of the
Company, Parent or another Affiliate of Parent during the Bonus Plan Period and
such termination was made by the Company, Parent or such other Affiliate of
Parent for Cause, or was made by such Bonus Plan Participant without Good
Reason, then, notwithstanding anything to the contrary in this Bonus Plan, such
terminated Bonus Plan Participant shall not be entitled to any Awards other than
to the extent of any Awards Dates that occurred prior to the related termination
date.
 
2.8          Plan Adjustments.
 
(a)          Conversion to Time-Based Vesting.  At any time during the Bonus
Plan Period, Parent can satisfy in full all remaining obligations under this
Bonus Plan, with respect to a Bonus Plan Period for which Awards have not
already been issued or paid, by electing, in its sole discretion, to deem that
the respective Adjusted EBITDA Target has been satisfied in full (including by
setting the Applicable Bonus Period Fraction for each remaining Bonus Plan
Period to one (1.0)), and thereafter this Bonus Plan shall become solely
time-based vested, requiring that a Bonus Plan Participant to be an employee of
Company, Parent or any other Affiliate of Parent on the applicable Award Date,
as follows: (i) for any Award pursuant to Section 2.2(a), April 1, 2017, (ii)
for any Award pursuant to Section 2.2(b), April 1, 2018, and (iii) for any Award
pursuant to Section 2.2(a), April 1, 2019.  Any allocation of Incentive Shares
following an adjustment under this Section 2.8(a) shall be made otherwise in
accordance with Section 2.2(a), Section 2.2(b) or Section 2.2(c), respectively,
and Section 2.4.  In the event of Parent exercising its rights under this
Section 2.8(a), Parent may elect to terminate any of the obligations under
Section 3.1 of this Bonus Plan effective as of the Plan Adjustment Date.  For
the avoidance of any doubt, if Parent has exercised its right to adopt a
time-vesting condition under this Section 2.8(a), then, in the event any Bonus
Plan Participant thereafter ceases employment with any of the Company, Parent or
another Affiliate of Parent during the Bonus Plan Period and such termination
was made by the Company, Parent or such other Affiliate of Parent without Cause,
or was made by such Bonus Plan Participant for Good Reason, then,
notwithstanding anything to the contrary in this Bonus Plan, such terminated
Bonus Plan Participant shall be deemed to have earned an Award of Incentive
Shares for each Uncompleted Bonus Period and Completed Bonus Period (in each
case assuming the Adjusted EBITDA Target was satisfied in full).
 
11

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
(b)          Early Termination.  This Bonus Plan shall be subject to the
following rights of Parent:
 
(i)          If [***] ceased employment for any reason with any of the Company,
Parent or another Affiliate of Parent during the Bonus Plan Period, then,
without limiting the rights of the terminated Bonus Plan Participants pursuant
to Section 2.7, Parent shall thereafter have the right, in its sole discretion,
exercisable at any time, to terminate this Bonus Plan (or any of the obligations
under Section 3.1) in which case no other Bonus Plan Participants shall be
entitled to receive any Awards to the extent the related Award Dates have not
occurred prior to such Plan Adjustment Date.
 
(ii)          [***].
 
(c)          Plan Adjustment Date.  For purposes of this Section 2.8, the term
“Plan Adjustment Date” shall mean the effective date of any plan termination or
adjustment of this Bonus Plan exercised by Parent in accordance with this
Section 2.8.
 
2.9          Issuance Limitation.   Notwithstanding anything in this Bonus Plan
to the contrary, the aggregate number of Parent Common Stock issuable by Parent
under this Bonus Plan shall in no event exceed 19.99% of the number of issued
and outstanding shares of Parent Common Stock as of the date of this Bonus Plan,
subject to adjustment for stock splits, stock dividends, or other similar
recapitalizations as contemplated in Section 2.5 (the “Issuance Limitation”). 
In the event Parent is obligated to make Awards in excess of the Issuance
Limitation, Parent shall deliver the cash equivalent of the Incentive Shares to
the extent they would otherwise would be in excess of the Issuance Limitation to
such Bonus Plan Participants (with the applicable cash value of such portion of
Incentive Shares to be paid in the form of an equivalent cash payment equal to
the Parent Trading Price determined as of the related Award Date(s)
multiplied by the number of Incentive Shares in excess of the Issuance
Limitation that such Bonus Plan Participant would otherwise have been issued on
such Award Date(s)).
 
12

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
ARTICLE III
LIMITATIONS ON DUTIES AND PROTECTIVE COVENANTS
 
3.1          Duties and Support.
 
(a)          No Implied Duties or Other Agreements.  The provisions of this
Section 3.1 shall constitute the entirety of the obligations of Parent and its
Affiliates with respect to the operation of the Company, the support required to
be given by Parent and its Affiliates to the Company and all other matters
regarding actions or inactions by, or duties and obligations of, Parent or its
Affiliates that might affect the achievement or non-achievement of the Adjusted
EBITDA Targets, and there are no duties or obligations (implied or otherwise)
regarding such matters that are not expressly set forth in this Section 3.1
(except those obligations that are expressly required by Applicable Law that
have not been otherwise validly waived or modified pursuant to this Bonus
Plan).  By way of illustration and not limitation, nothing herein may be
construed to create any fiduciary duty or any similar obligation on the part of
Parent, the Company or any other Affiliates of Parent as to any Bonus Plan
Participants with respect to the attainment of any of the Adjusted EBITDA
Targets.
 
(b)         Agreed Duties and Obligations.  From the Closing Date through the
earlier of December 31, 2018 and the date, if any, that all Incentive Shares
issuable in accordance with the terms of this Bonus Plan have previously been
issued and no further Incentive Shares are issuable under this Bonus Plan (the
“Bonus Plan Period”), the following shall be in effect:
 
(i)            General Principles.  The Bonus Plan Participants, on the one
hand, and the Company and Parent, on the other hand, will work in good faith to
prevent any misalignment in incentives to either side in respect of the
potential achievement of the Adjusted EBITDA Targets and the potential issuance
of the Incentive Shares pursuant to this Bonus Plan.
 
(ii)           No Impairment.  Neither the Company nor Parent shall, take, or
omit to take, any action that is intended by such Person to impede or impair the
Company’s achievement of any Adjusted EBITDA Targets or the Company’s overall
business results.  No Bonus Plan Participant shall, take, or omit to take, any
action that is intended by such person to impede or impair the achievement of
any Adjusted EBITDA Targets, or to cause achievement of such targets to reflect
anything other than the actual economic performance of the Company as a
stand-alone business unit, or to impair the short, medium or long-term prospects
of the Company.
 
(iii)          Stand-Alone Business; Integration.  The Company shall continue as
a stand-alone business and autonomous business unit owned by Parent, with the
same business name; provided, that (1) all Company systems (finance, accounting,
human resources, benefits, payroll, legal contract administration, IP
management, cash management, banking and other) shall be as fully integrated
into, or replaced with, Parent’s systems as Parent may reasonably request from
time to time, with at least the same cooperation from the Company and the Bonus
Plan Participants as is required by Parent of any of its other Subsidiaries or
any of its employees, (2) one or more designees of Parent will be the only
members of the board of directors of the Company, and (3) the stand-alone
operation and autonomy of the Company will be impacted by the covenants in this
Section 3.1 and the Parent Protective Provisions (as defined below).
 
13

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
(iv)          Operations.  [***].
 
(v)          Administrative Services.  Parent shall provide reasonable general
and administrative support to the Company including, without limitation, with
respect to legal, accounting, human resources, employee benefits administration
and real estate management (the “Parent Administrative Services”) up to a level
substantially consistent with Parent’s past practices, [***]. The parties agree
that the costs and expenses of Parent Administrative Services incurred by Parent
or any of Parent’s Affiliates shall not be included in the calculation of either
Actual Company 2016 Stub-Period Adjusted EBITDA, Actual Company 2017 Adjusted
EBITDA or Actual Company 2018 Adjusted EBITDA, as the case may be.  Nothing in
the manner or quality of Parent Administrative Services provided by Parent and
its Subsidiaries shall be claimed to have impacted whether the Adjusted EBITDA
Targets have been met or not met.
 
(vi)          Cash Contributions and Distributions. Parent is not required to
contribute any cash or capital to Company, or make credit available to the
Company, nor is there any expectation that Parent will do so in order to help
achieve any Adjusted EBITDA Targets.  Parent shall not cause the Company to make
any dividends or similar distributions from the Company to the extent that such
distributions would result in the Company failing to have, following such
action, sufficient working capital needed to achieve its Adjusted EBITDA
Targets.
 
(vii)         Human Resources.  The Company shall maintain its own (as of the
date of the Merger Agreement) Company Benefit Plans (or, with the joint consent
of the Participant Representative and Parent, may adopt the plans of Parent or
another Parent Subsidiary), and the Company shall maintain its own policies and
practices relating to employee hiring, retention, compensation and vacation, in
each case subject to Applicable Law.  Nothing in the nature of the Company
Benefit Plans shall be claimed to have impacted whether the Adjusted EBITDA
Targets have been met or not met.
 
(viii)        Company Cooperation.  The parties agree that even though this
Section 3.1 grants discretion and limits discretion of the parties in regard to
the matters set forth in this Section 3.1, the Company is, and in every other
respect will operate as, a wholly-owned Subsidiary of Parent.  [***].
 
(ix)          Communication; Third Party Communications.  An executive level
designee or designees of Parent, on the one hand, and the Bonus Plan
Participants, on the other hand, shall make themselves reasonably available for
any and all business communications on a not less than a weekly basis.  [***].
 
(x)           Customer Support.  Upon the reasonable advance written request of
the Participant Representative to Parent and with the agreement of Parent,
Parent shall provide reasonable customer support resources to the Company [***].
Nothing in the manner or quality of such customer support resources shall be
claimed to have impacted the determination of whether the Adjusted EBITDA
Targets have been met.  [***].
 
14

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
(xi)          [***].
 
3.2          Protective Provisions.
 
(a)          Without Parent’s prior written consent, which may be conditioned,
withheld or delayed in its sole discretion, the Company shall not, and no Bonus
Plan Participant shall seek to cause the Company to, take any action that would
require board approval under the Delaware General Corporate Law or any of the
following actions; and any denial, conditioning and/or delay of consent by
Parent with respect to any of these matters shall not give any basis for
claiming that the Adjusted EBITDA Targets would have been achieved but for such
denial, conditioning and/or delay nor otherwise give any right or claim against
Parent, the Company or any other Affiliate of Parent with respect to the final
determination of Actual Company 2016 Stub-Period Adjusted EBITDA, Actual Company
2017 Adjusted EBITDA and/or Actual Company 2018 Adjusted EBITDA, as the case may
be, or otherwise:


(i)
[***];
   
(ii)
[***];
   
(iii)
[***];
   
(iv)
[***];
   
(v)
[***];
   
(vi)
[***];
   
(vii)
[***];
   
(viii)
[***];
   
(ix)
[***];
   
(x)
[***];
   
(xi)
[***]; or
   
(xii)
[***].

 
(b)          Without Parent’s prior written consent, which may not be
unreasonably withheld, conditioned or delayed, the Company shall not, and no
Bonus Plan Participant shall seek to cause the Company to take any of the
following actions; and any denial, conditioning and/or delay of consent by
Parent with respect to any these matters shall not give any basis for claiming
that the Adjusted EBITDA Targets would have been achieved but for such denial,
conditioning and/or delay (unless such denial fails to satisfy the requirement
therefor in this Section 3.2(b) as being unreasonably withheld) nor otherwise
give any right or claim against Parent with respect to the final determination
of Actual Company 2016 Stub-Period Adjusted EBITDA, Actual Company 2017 Adjusted
EBITDA or Actual Company 2018 Adjusted EBITDA, as the case may be, or otherwise.
 
15

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
(i)
[***];
   
(ii)
[***]; or
   
(iii)
[***].



(c)          The provisions in Section 3.2(a) and (b) are sometime referred to
herein as the “Parent Protective Provisions.”


ARTICLE IV
GENERAL RELEASE
 
4.1          General Release from Bonus Plan Participants.
 
(a)          In consideration of the Awards that may be received by such Bonus
Plan Participant pursuant to this Bonus Plan, each Bonus Plan Participant
hereby, effective as of the Closing, releases, waives and relinquishes to the
fullest extent permitted under applicable law, any and all rights to bring a
claim against (i) the Company and any of its Subsidiaries and their respective
officers, directors, security holders, agents and other representatives in
connection with the ownership and management of the Company prior to the Closing
or (ii) against the Company, Parent and any of Parent’s other Affiliates
(including, following the Closing, the Company) and their respective officers,
directors, security holders, agents and other representatives with respect to
any claims for Incentive Shares or this Bonus Plan, other than a claim against
Parent or any Affiliate for violation of the covenants explicitly set forth in
this Bonus Plan.   Each Bonus Plan Participant acknowledges and agrees that the
general release they are providing under this Section 4.1 is a material
inducement to Parent’s willingness to enter into the Merger Agreement and to the
adopt this Bonus Plan.
 
(b)          IN CONNECTION WITH THIS WAIVER EACH BONUS PLAN PARTICIPANT IS
AGREEING, EFFECTIVE AS OF THE CLOSING, TO RELEASE, WAIVE AND TO RELINQUISH ANY
AND ALL RIGHTS AND BENEFITS AFFORDED BY SECTION 1542 OF THE CIVIL CODE OF THE
STATE OF CALIFORNIA, OR ANY SIMILAR OR ANALOGOUS PROVISION OF THE LAWS OF ANY
OTHER JURISDICTION.  SECTION 1542 OF THE CIVIL CODE OF THE STATE OF CALIFORNIA
PROVIDES AS FOLLOWS:
 
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
 
16

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
ARTICLE V
TRADING RESTRICTIONS
 
5.1          Re-sales of Parent Common Stock; Trading Restrictions.
 
(a)          For a period of two (2) years from the respective Award Date of any
Incentive Shares under this Bonus Plan, Purchaser shall use commercially
reasonable efforts to ensure that Parent Common Stock is eligible for sale under
Rule 144 under the Securities Act (“Rule 144”).  If a Bonus Plan Participant is
eligible to utilize Rule 144 but reasonably determines that such Bonus Plan
Participant is subject to the volume limitations required under Rule 144, then
within the later to occur of (i) thirty (30) days following written notice by
such Bonus Plan Participant or (ii) ten (10) Business Days following each
participating Bonus Plan Participant having provided all information reasonably
requested by Parent to prepare such registration statement, Parent shall file a
registration statement under the Securities Act on Form S-3, Form S-8 or such
other form to the extent Parent is eligible to include such Incentive Shares as
determined by Parent in its sole discretion.
 
(b)          In connection with any obligation of Parent to file and maintain a
registration statement under the Securities Act, the right of a Bonus Plan
Participant to participate (or continue to participate) in a registration under
the Securities Act shall be conditioned on such Bonus Plan Participant
delivering customary selling stockholder questionnaires and other customary
information from time to time as reasonably requested by Parent and otherwise
reasonably cooperating with Parent in connection with such registration
statement.  Parent shall use its commercially reasonable efforts to cause such
registration statement to be declared effective within thirty (30) days after
filing (and keep such registration statement effective (or portion thereof
relating to such Bonus Plan Participant) effective until the earlier of (a) the
sale of all or substantially all of the shares included in such registration
statement,  (b) such Bonus Plan Participant no longer being restricted by volume
restrictions under Rule 144 (determined for each participating employee on an
individual basis) and (c) two (2) years from the respective Award Date of the
participant Incentive Shares included in such registration statement.    Subject
to the foregoing, any Incentive Shares issued under this Bonus Plan shall be
subject to typical restrictions as imposed by a private placement of shares.
 
(c)          In connection with any issuance of Incentive Shares pursuant to
this Bonus Plan, each recipient Bonus Plan Participant shall complete, if
requested by Parent, an investor questionnaire which will include a
representation and warranty from such recipient as to whether such recipient is
an “accredited investor” within the meaning of Regulation D, Rule 501(a),
promulgated by the Securities and Exchange Commission under the Securities Act
and other customary representations and warranties as reasonably requested by
Parent.  Parent may, in its sole discretion, elect to, in lieu of delivering
Incentive Shares to a Bonus Plan Participant who does not qualify as an
“accredited investor,” deliver the cash equivalent of the Incentive Shares to
such Bonus Plan Participant (with the applicable cash value of such Incentive
Shares being the Parent Trading Price determined as of the related Award Date(s)
multiplied by the number of Incentive Shares that such Bonus Plan Participant
would otherwise have been issued on such Award Date(s)).
 
17

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
(d)          The shares of Parent Common Stock issued pursuant to this Bonus
Plan shall be subject to the restrictions on shares of Parent Common Stock under
Parent’s insider trading policy applicable to similarly situated employees of
Parent or its Subsidiaries.


ARTICLE VI
MISCELLANEOUS
 
6.1          Effective Date.  Notwithstanding anything in this Bonus Plan to the
contrary, this Bonus Plan shall not become effective unless, and until, the
Closing has occurred, in which case this Bonus Plan shall be effective as of the
Closing Date.  This Bonus Plan can be terminated at any time prior to the
Closing by Parent (without any further action or consent of any other Person or
signatory) if the Merger Agreement is terminated.


6.2          Amendment, Suspension or Termination of Plan.


(a)          Subject to Section 6.1 for any period prior to the Closing,
following the Closing, Parent and the Participant Representative may, from time
to time, amend, suspend, or terminate in whole or in part, and if suspended or
terminated, may reinstate, any or all of the provisions of this Bonus Plan, to
any extent and in any manner that such parties in their respective sole
discretion may consider advisable, necessary or desirable.


(b)          No amendment, suspension or termination of this Bonus Plan shall
adversely affect the rights of a Bonus Plan Participant with respect to the
amount of his or her Award under this Bonus Plan determined prior to the date of
adoption of the amendment, suspension or termination.


6.3          No Rights as a Stockholder. All Incentive Shares to be issued
pursuant to this Bonus Plan shall be deemed issued and outstanding only as of
the related Award Date of such consideration, and subject to Section 2.4(d), no
Bonus Plan Participant shall be entitled to any dividend or distribution
declared by Parent in respect of any Incentive Shares the record date for which
is prior to such payment date.  This right of a Bonus Plan Participant to the
Incentive Shares shall not represent an ownership interest in Parent unless and
until Incentive Shares are actually issued and shall not entitle any Bonus Plan
Participant to any rights common to any holder of any equity security of Parent.


6.4.         Tax Withholdings.  The Company or Parent, as applicable, shall
withhold from any amounts payable under this Bonus Plan, or from any other
compensation payable to the Participant, any and all federal, state and local
income taxes, FICA and other employment taxes, and any other taxes that are
required to be withheld or paid from such payment under applicable law.
 
18

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
6.5.         Section 409A of the Code.  The intent of the Company and Parent is
that payments and benefits under this Bonus Plan be exempt from or in compliance
with Section 409A of the Code and the regulations and guidance promulgated
thereunder and any similar state tax laws (“Section 409A”).  Accordingly, to the
maximum extent permitted by law, this Bonus Plan and the Awards shall be
interpreted to be exempt from or in compliance with Section 409A.  Any
references in this Bonus Plan to a Bonus Plan Participant’s “termination,”
“termination of employment” or like terms shall mean “separation from service”
within the meaning of Section 409A.  Whenever an Award under this Bonus Plan
specifies a payment or issuance period, the actual date of payment within the
specified period shall be within the sole discretion of Parent.  For purposes of
Section 409A, each payment pursuant to this Bonus Plan shall be treated as a
separate and distinct payment.  In no event shall any Award under this Bonus
Plan that constitutes “nonqualified deferred compensation” subject to Section
409A be subject to offset, counterclaim or recoupment by any other amount
payable to a Bonus Plan Participant unless otherwise permitted by Section 409A. 
The Company shall not be liable for any additional tax, interest or penalty that
may be imposed on any Bonus Plan Participant under Section 409A or damages for
failing to comply with Section 409A.


6.6.         No Right to Awards or Continued Employment. Neither the
establishment of this Bonus Plan nor the provision for or payment of any Awards
hereunder nor any action of the Company, Parent or the Participant
Representative in respect of this Bonus Plan shall be held or construed to
confer upon any person any legal right to receive, or any interest in, any Award
or any other benefit under this Bonus Plan, or any legal right to be continued
in the employ of the Company, Parent or any other Affiliate of Parent.  The
Company and/or Parent, or any other respective Affiliate employer, expressly
reserves any and all rights to discharge any Company employee in its sole
discretion, without liability of any person, entity or governing body under this
Bonus Plan or otherwise.  Nothing in this Section 6.6, however, is intended to
adversely affect any express independent right of any person under any separate
employment agreement.


6.7.         Discretion of Company and Parent.  Any decision made or action
taken by the Company or by Parent arising out of or in connection with the
creation, amendment, construction, administration, interpretation, and effect of
this Bonus Plan shall be within the absolute discretion of such entity and shall
be conclusive and binding upon all persons.  No member of the board of directors
of Parent or the Company or any other Affiliate of Parent shall have any
liability for actions taken or omitted under this Bonus Plan by such person or
any other Person.


6.8.         Arbitration.  All claims, disputes and other matters in question
arising out of or relating to this Plan shall be resolved by binding arbitration
before a panel of three arbitrators, one of whom shall be selected by the
Participant Representative, one of whom shall be selected by Parent, and the two
arbitrators so selected shall select the third arbitrator, in each case selected
from Judicial Arbitration and Mediation Services, Inc. (“JAMS”), in Los Angeles
County, California.  In the event JAMS is unable or unwilling to conduct the
arbitration provided for under the terms of this paragraph, or has discontinued
its business, the parties agree that the arbitrators shall be selected otherwise
in the same manner set forth in this Section 6.8 but substituting the American
Arbitration Association, or its successor (“AAA”), in Los Angeles County,
California, for JAMS.  Notice of the demand for arbitration shall be filed in
writing with the other party to the dispute and with JAMS (or AAA, if
necessary).  In no event shall the demand for arbitration be made after the date
when institution of legal or equitable proceedings based on such claim, dispute
or other matter in question would be barred by the applicable statute of
limitations.  The arbitration shall be subject to commercial rules and
procedures used or established by JAMS, or if there are none, the commercial
rules and procedures used or established by AAA.  Notwithstanding anything to
the contrary in the JAMS (or AAA) rules and procedures, the arbitration shall
provide for (i) written discovery and depositions adequate to give the parties
access to documents and witnesses that are essential to the dispute and (ii) a
written decision by the arbitrators that includes the essential findings and
conclusions upon which the decision is based.  Subject to Section 6.9, the
parties shall bear their own costs and attorneys' fees incurred in conducting
the arbitration, and shall split equally the fees and administrative costs
charged by the arbitrators and JAMS (or AAA) unless required otherwise by
applicable law.  Any award rendered by JAMS (or AAA) shall be final and binding
upon the parties, and as applicable, their respective heirs, beneficiaries,
legal representatives, agents, successors and assigns, and may be entered in any
court having jurisdiction thereof.  Any arbitration hereunder shall be conducted
in Los Angeles County, California, unless otherwise agreed to by the parties.
 
19

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
6.9.         Attorneys’ Fees.  In the event of any arbitration or litigation
concerning any controversy, claim, or dispute arising out of or relating to this
Bonus Plan, the prevailing party shall be entitled to recover from the
non-prevailing party reasonable expenses, attorneys' fees and costs incurred in
connection therewith or in the enforcement or collection of any judgment or
award rendered therein.  The “prevailing party” means the party determined by
the arbitrators or court, as the case may be, to have most nearly prevailed,
even if such party did not prevail in all matters, not necessarily the one in
whose favor a judgment is rendered.


6.10.       No Funding of Plan.  Neither the Company, Parent nor any other
Affiliate of Parent shall be required to fund or otherwise segregate any cash or
any other assets which may at any time be paid to Bonus Plan Participants under
this Bonus Plan.  This Bonus Plan shall constitute an “unfunded” plan of the
Company and Parent.  Neither the Company, Parent nor any other Affiliate of
Parent shall, by any provision of this Bonus Plan, be deemed to be a trustee of
any property, and any rights of any Bonus Plan Participant shall be no greater
than those of a general unsecured creditor of the Company.


6.11.       Non-Transferability of Benefits and Interests.  Except as expressly
permitted by Parent, no benefit payable under this Bonus Plan shall be subject
in any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, or charge, and any such attempted action shall be void and no such
benefit shall be in any manner liable for or subject to debts, contracts,
liabilities, engagements or torts of any Participant or former Participant.


6.12.       Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT
GIVING EFFECT TO ANY CONFLICTS OF LAW PRINCIPLES THAT WOULD RESULT IN THE
APPLICABILITY OF ANY LAW OTHER.


6.13.       Non-Exclusivity.  This Bonus Plan does not limit the authority of
the Company, Parent, any other Affiliate of Parent, to grant awards of any other
kind or authorize any other compensation to any person under any other plan or
authority.
 
20

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
6.14.       Notifications. The Participant Representative, on the Closing Date,
shall provide written notice to the Bonus Plan Participants as of their proposed
Pro Rata Bonus Portion. Participant Representative and Parent shall cooperate in
good faith on the form of the notice to be provided.


6.15.       Entire Understanding.  This document is a complete statement of this
Bonus Plan.  This Bonus Plan’s provisions supersede all prior plans,
representations and proposals written or oral as they apply to the Bonus Plan
Participants and any other Company employees.  Neither the Company, Parent nor
any other Parent Affiliate nor the Participant Representative is bound or liable
to any employee of the Company, Parent or any other Affiliate of Parent for any
representation, promise or inducement relating to this document, which is not
expressly set forth in this document.


6.16.       Titles and Headings; Construction.  The titles and headings of the
sections in the Plan are for convenience of reference only and, in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.


[ Remainder of Page Intentionally Left Blank ]
 
21

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
IN WITNESS WHEREOF, the undersigned have caused this Bonus Plan to be signed,
all as of the date first written above.



 
PARENT:
     
STAMPS.COM INC.
     
By:
   
Name:
   
Title:
       
COMPANY:
     
SHIPPINGEASY, INC.
     
By:
   
Name:
   
Title:
       
PARTICIPANT REPRESENTATIVE:
     
[***] on behalf of the Participant Representative and the Bonus Plan
Participants
     
Name:
[***]

 
[ Signature Page to Management Incentive Plan ]
 

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
THE FOREGOING BONUS PLAN IS HEREBY ACKNOWLEDGES AND AGREED BY THE FOLLOWING
PERSONS:


THIS BONUS PLAN CONTAINS A GENERAL RELEASE OF CLAIMS IN FAVOR OF THE COMPANY AND
PARENT FROM THE UNDERSIGNED.  BY SIGNING BELOW, EACH OF THE UNDERSIGNED
REPRESENTS AND WARRANTS TO PARENT AND THE COMPANY THAT (A) THEY HAVE READ AND
UNDERSTOOD THE TERMS OF THE BONUS PLAN AND HAVE RECEIVED FULL CONSIDERATION FOR
THEIR AGREEMENTS REFLECTED THEREIN, (B) HAVE RETAINED AND BEEN ADVISED BY
INDEPENDENT LEGAL COUNSEL IN CONNECTION WITH THEIR DECISION TO ENTER INTO THIS
AGREEMENT AND (C) AND ACKNOWLEDGE AND AGREE THAT THEIR AGREEMENT AS TO THE TERMS
OF THIS BONUS PLAN WAS A MATERIAL INDUCEMENT TO THE WILLINGNESS OF PARENT TO
ENTER INTO THIS BONUS PLAN AND THE MERGER AGREEMENT AND IS A MATERIAL CONDITION
PRECEDENT TO THE CLOSING.



 
BONUS PLAN PARTICIPANTS:
      /s/ Katie May  
Name: Katie May
       /s/ Barry Cox  
Name: Barry Cox

 
[ Signature Page to Management Incentive Plan ]
 

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
EXHIBIT A


[***]
 
Exhibit A-1

--------------------------------------------------------------------------------

Confidential Portions of this Exhibit marked as [***] have been omitted pursuant
to a request for confidential treatment and have been filed separately with the
Securities and Exchange Commission.
 
EXHIBIT B


[***]
 
 
Exhibit B-1

--------------------------------------------------------------------------------